DENIED; and Opinion Filed December 15, 2014




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-01513-CV

                       IN RE BILLY SHANNON MCKINNEY, Relator

                 Original Proceeding from the 422nd Judicial District Court
                                  Kaufman County, Texas
                             Trial Court Cause No. 24008-422

                             MEMORANDUM OPINION
                        Before Justices Lang-Miers, Myers, and Stoddart
                                    Opinion by Justice Myers
       Relator filed this petition for the writ of mandamus requesting that the Court order the

trial court to rule on his motion to compel the district attorney to allow him to purchase a copy of

the state’s working file. Relator’s petition includes attachments that purport to be copies of the

documents he filed in the trial court. His petition further includes an inmate’s declaration in

which he recites, “According to my belief the foregoing information and allegations of this

application for writ of mandamus are correct to the best of my knowledge.”       Relator’s petition

does not comply with the rules of appellate procedure.

       The Texas Rules of Appellate Procedure include specific requirements concerning the

form and contents of a petition for writ of mandamus. See TEX. R. APP. P. 52.3, 52.7. Relator

has not certified “that every factual statement in the petition is supported by competent evidence

included in the appendix or record.” TEX. R. APP. P. 52.3(j).     In addition, his declaration does

not unequivocally state that the documents attached to the petition are true and correct copies of
the original documents filed in the trial court. Rather, he declares the facts to be correct

“according to my belief” and “to the best of my knowledge,” neither of which suffice to prove up

the documents as true copies of the documents filed in the trial court. See In re Butler, 270
S.W.3d 757, 759 (Tex. App.—Dallas 2008, orig. proceeding) (finding affidavit insufficient to

authenticate record because it did not state affiant had “personal knowledge the copy of the order

in the appendix is a correct copy of the original.”).

       Because the record in a mandamus proceeding is assembled by the parties, see TEX. R.

APP. P. 52.3(j), 52.3(k), this Court strictly enforces the authentication requirements of rule 52 to

ensure the integrity of the mandamus record. On appeal, as at trial, the pro se litigant must

properly present his case. Strange v. Cont'l Cas. Co., 126 S.W.3d 676, 678 (Tex. App.—Dallas

2004, pet. denied). If a pro se litigant is not required to comply with the applicable rules of

procedure, he would be given an unfair advantage over a litigant who is represented by counsel.

Holt v. F.F. Enters., 990 S.W.2d 756, 759 (Tex. App.—Amarillo 1998, pet. denied). There

cannot be two sets of procedural rules, one for litigants with counsel and the other for litigants

representing themselves. Mansfield State Bank v. Cohn, 573 S.W.2d 181, 184–85 (Tex. 1978).

       We DENY the petition.




141513F.P05                                             /Lana Myers/
                                                        LANA MYERS
                                                        JUSTICE




                                                 –2–